Citation Nr: 1207068	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  11-16 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease, status post-coronary artery bypass graft, as secondary to service-connected asbestos-related respiratory disability (lung disorder).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1947 to February 1950 and from September 1950 to September 1951.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, that denied the benefits sought on appeal.

The veteran submitted additional evidence for which he waived initial RO review and consideration.  

The issues of service connection for bilateral hearing loss and tinnitus are remanded to the RO via the Appeals Management Center in Washington, DC and addressed in the Remand section of this appeal.  VA will notify you if further action is required on your part.  


FINDING OF FACT

A preponderance of the evidence is against a finding that cardiovascular disease is causally related to or aggravated by the service-connected lung disorder.


CONCLUSION OF LAW

Cardiovascular disease is not proximately due to, the result of, or aggravated by, the service-connected lung disorder.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the decision appealed, VA notified the Veteran in March 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the letter was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Board notes the Veteran's service treatment records are unavailable, as the National Personnel Records Center informed the RO in October 1994 that they are deemed to be fire-related.  A determination that records are fire-related means that, if in fact any records related to the Veteran ever existed, they in all probability were destroyed in the 1974 fire.  A May 2008 RO Memorandum documents all alternative sources for records related to the Veteran were explored with negative results.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran does not claim and the record does not show that cardiovascular disease had its clinical onset in service, within the first post service year or that it is otherwise related to service on a direct or presumptive basis.  The Veteran claims that cardiovascular disease is due to the service-connected lung disease.  

Wallin elements 1 and 2 are shown by the evidence, as the Veteran is diagnosed with coronary artery disease, status post-coronary artery bypass graft, and he is service connected for a lung disorder as of December 2002.  Hence, the salient issue for determination is whether there is any causal connection between the heart disorder and the lung disorder.

The June 2008 VA examination report reflects the examiner conducted a review of the claims file.  The examiner noted the Veteran was diagnosed with the heart disorder in 2003, and he underwent the bypass surgery that same year.  The examiner noted further that the Veteran had a history of pipe smoking and mild intermittent bronchitis but nothing severe or recurrent.  Medical records reflect treatment in February 2008 for complaints of intermittent post-nasal drip and periodic palpitations.  A Holter monitor was essentially negative, and an echocardiogram revealed normal left ventricle function with an ejection fraction of 65 percent and mild aortic valve sclerosis.  A 2004 thallium test showed some inferoseptal infarction with some peri infarct ischemia with anteroseptal inferior hypokinesis with ejection fraction of 50 percent.  Physical examination revealed the Veteran's appearance to be normal for his then age.  Cardiac examination revealed no jugular venous distension or murmur and a point of maximum impulse at the 5th intercostal space.  S1 and S2 sounds were present and rhythm was regular.  Click and pericardial rub were absent.  Pulmonary examination revealed normal left and right percussion.  Breath sounds revealed crackles in the left and right upper lobe and wheezes in the left lower lobe.  Breath sounds were decreased in the right lower lobe.  There was no peripheral edema.  The examiner noted that the 2008 echocardiogram revealed the Veteran's heart size to be normal.

Based on the review of the Veteran's records and the objective findings on clinical examination, the examiner opined that there was no direct connection between the Veteran's heart disorder and his lung disorder, and neither did his lung disorder aggravate his heart disorder.  The examiner noted the Veteran's lung disorder was of mild severity, and that there was no evidence of right-sided heart failure or pulmonary hypertension.  Consequently, the examiner opined, it was not at least as likely as not that the Veteran's heart disorder was connected to or aggravated by his lung disorder.

In his notice of disagreement, primarily commenting on the RO's rejection of his private physician's nexus opinion, the Veteran asserted that the VA examiner did not provide a rationale or basis for his opinion, such as noting medical literature, and the Veteran asserted that the RO should have obtained an independent medical opinion.  For the reasons set forth below, the Board disagrees with and rejects the Veteran's assertions.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board may favor the opinion of one competent medical expert over that of another, provided the reasons therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  Further, while the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it substantial weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Courts have repeatedly declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

February 2008 treatment records of Dr. L reflect the VA's request for a nexus opinion, and a staff physician other than Dr. L noted the opinion should be obtained from a cardiologist.  The physician did note that the Veteran had a diastolic dysfunction, and it was unclear as to whether it was caused by the Veteran's asbestosis-related lung disorder.  Dr. L noted on a May 2008 script that the Veteran's heart problems may have been caused by his history of asbestos exposure.  In a September 2009 letter, Dr. L appeared to note the Veteran's chronic obstructive pulmonary disease was related to the Veteran's asbestos exposure and that the Veteran was a nonsmoker.  Dr. L noted further that the Veteran had benign hypertensive heart disease with diastolic dysfunction.  Dr. L then opined that the Veteran's heart disorder may very well be "complicated/related" to the Veteran's chronic obstructive pulmonary disease, which made it as likely as not that the Veteran's heart disorder is related to his lung disorder.

As concerns Dr. L's May 2008 opinion, the Board notes the opinion is tentative, in that he related that the Veteran's heart disorder "may have been caused" by the Veteran's lung disorder.  Such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  His September 2009 opinion added "very well" to "may" and added that this equated to "as likely as not".  Notwithstanding Dr. L's multi-year physician-patient relationship with the Veteran, he did not provide a full rationale for his opined nexus between the Veteran's lung disability and his heart disorder.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008).  The Board also notes that Dr. L inaccurately stated the Veteran was a nonsmoker (this is also one of the few reasons cited for the nexus opinion).  The Veteran is in fact a former smoker.  The Board affords Dr. L's opinion minimum weight.  The VA examiner's opinion garners the greater weight, as the examiner reviewed the Veteran's medical history and provided reasons and bases for the opinion.  See id.

VA outpatient records of September 2011 reflect an entry of a VA nurse practitioner that notes the Veteran reported his history of claimed asbestos exposure in active service and that the Veteran believed his claimed asbestos exposure led to his current lung and heart disorders.  The nurse also noted that she reviewed records of Dr. L which the Veteran provided and the Veteran's current diagnostics as contained in his VA records.  The Nurse practitioner then opined it was at least as likely as not that the Veteran's heart disorder is due to his service-connected lung disability.  The entry contains no rationale for the opinion.  The nurse did not note or refer to the VA examiner's opinion at the June 2008 examination and provide a rationale for disagreeing with it.  The nurse practioner's opinion is assigned very minimal probative weight.  

Contrary to the nurse practitioner and Dr. L, the VA examiner at the 2008 examination provided a rationale and explanation for his opinion.  See Nieves, 22 Vet. App. 295.  The VA examiner observed the Veteran's asbestos-related lung disability was mild in severity and stable.  Further, the examiner noted that there was no evidence the Veteran manifested either any right-sided heart failure or pulmonary hypertension.  In light of those factors, the VA examiner opined there was no causal or aggravating relationship between the Veteran's heart disorder and his service-connected lung disorder.  The Board finds the VA examiner's opinion is fully supported by the evidence of record.  The Board finds the opinion of the examiner at the 2008 VA examination garners far greater weight than Dr. L's and the VA nurse practitioner's opinions.  The Veteran is not competent to opine regarding the etiology of his cardiovascular disease.  While the Board notes that a lay person is competent to testify or present evidence that he or she has symptoms that may be related to the heart, see 38 C.F.R. § 3.159(a)(2), diagnosing the existence or the etiology of a heart disorder is beyond the experience and capability of the average lay person. See 38 C.F.R. § 3.159(a)(1).  Hence, the preponderance of the evidence is against the claim, and the benefit sought on appeal is denied.


ORDER

Service connection for cardiovascular disease, as secondary to service-connected lung disorder is denied.


REMAND

The Veteran asserts his hearing loss and tinnitus are related to his active service.  As support for his claim, the Veteran asserts he had noise exposure from aircraft engines while he served on crash and rescue teams.  

As discussed earlier in this decision, the Veteran's service treatment records are fire-related and unavailable.  

Dr. W's treatment records related to the Veteran cover the period October 1987 to January 2001, and they contain no notation of any complaints of hearing loss or tinnitus or treatment.  In September 1989 a Q-tip was removed from the left ear where it was embedded, and an upper respiratory infection was diagnosed.  December 1999 records note the Veteran's complaints of severe bilateral ear pain, and Eustachian tube dysfunction was diagnosed.  The Veteran complained of similar symptoms in January 2001, and the diagnosis was otitis media versus Eustachian tube dysfunction.  The Board also notes the August 2000 entry in Dr. W's records that note a post-concussion syndrome was related to the Veteran striking his head against his motor vehicle in June 2000.

December 2002 VA outpatient records note the Veteran's request that his hearing be evaluated, as he had to ask his wife to repeat things others said.  There is no indication the Veteran reported any active service-related noise exposure.  An October 2004 VA audiology consult reflects the Veteran reported he had noticed a gradual hearing loss over the prior year, primarily while watching television, talking on the telephone, and when in group environments.  The Veteran also reported military noise exposure without the benefit of ear protection as a combat medic and post-service noise exposure in construction work without ear protection.  A severe sensorineural hearing loss was diagnosed in both ears.  Dr. L's records do not note a hearing loss or tinnitus until 2008.

At the request of the Veteran's representative, C.W.G., D.O., evaluated the Veteran in March 2008.  Dr. G's September 2009 report reflects the Veteran's audiograms showed a severe sloping sensorineural hearing loss.  Dr. G noted that he did not have access to the Veteran's service treatment records or audiograms, but the Veteran reported flight line noise exposure.  Based solely on the Veteran's reported history, Dr. G opined the Veteran's bilateral hearing loss was most likely secondary to his reported military aircraft noise exposure.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA medical facility for the veteran to be afforded a VA audiology examination to determine the nature and etiology of any hearing loss and tinnitus.  Audiometric testing and any additional diagnostic tests, studies, and consultations should be accomplished.  All current pathology should be identified, and all pertinent symptomatology, findings, and diagnoses should be described, in detail.  The claims file must be made available to and reviewed by the examiner prior to the requested study, and the examination report should reflect that such a review was made.  

If hearing loss and/or tinnitus is found, the examiner should offer an opinion as to whether there is a 50 percent probability or greater that it had its clinical onset or is otherwise related to active duty.  The examiner should reconcile any conclusions with the veteran's claim of inservice acoustic trauma and the clinical evidence.  A complete rationale for all opinions should be provided.  

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


